COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00402-CR


NATALIE FAYE MULL                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Natalie Faye Mull pled guilty pursuant to a plea bargain to

possession of a controlled substance, namely methamphetamine, in an amount

of more than one gram but less than four grams, and the trial court placed her on

deferred adjudication community supervision for four years and ordered her to

pay a $400 fine.    Less than a year later, the State moved to proceed to

adjudication, alleging several violations of the conditions of community

      1
       See Tex. R. App. P. 47.4.
supervision. Appellant pled true to all allegations. After a hearing, the trial court

adjudicated Appellant’s guilt and sentenced her to pay a $1,000 fine and to serve

ten years’ confinement but probated the confinement portion of the sentence,

retaining Appellant on community supervision for ten years and adding the

completion of the SAFP program to her community supervision conditions.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief.3 This court afforded Appellant the opportunity to file a brief on

her own behalf, but she did not do so.

      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on her behalf.4 Only then may

we grant counsel’s motion to withdraw.5

      2
         386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).
      4
         See id. at 511.
      5
         See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).


                                          2
      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that the appeal is wholly frivolous and without merit. We find nothing in

the record that might arguably support the appeal.6 Consequently, we grant the

motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and WILLIAM BRIGHAM (Senior
Justice, Retired, Sitting by Assignment).

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 9, 2011




      6
       See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).


                                         3